Exhibit 10.5

ASSIGNMENT OF MANAGEMENT AGREEMENT

This ASSIGNMENT OF MANAGEMENT AGREEMENT (this “Assignment”) dated as of
December 30, 2011, is executed by and among (i) SIR EBT LOFTS, LLC, a Delaware
limited liability company (“Borrower”), (ii) PNC BANK, NATIONAL ASSOCIATION, a
national banking association (“Lender”), and (iii) EMBASSY PROPERTIES, INC., a
Kansas corporation (“Manager”).

RECITALS:

A. Borrower is the owner of a multifamily residential apartment project located
in Kansas City, Missouri (the “Mortgaged Property”).

B. Manager is the managing agent of the Mortgaged Property pursuant to a
Management Agreement dated as of December 30, 2011, between Borrower and Manager
(the “Management Agreement”).

C. Pursuant to that certain Multifamily Loan and Security Agreement dated as of
the date hereof, executed by and between Borrower and Lender (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), Lender has agreed to make a loan to Borrower in the original
principal amount of Five Million Five Hundred Ninety Thousand and No/100 Dollars
($5,590,000.00) (the “Mortgage Loan”), as evidenced by that certain Multifamily
Note dated as of the date hereof, executed by Borrower and made payable to the
order of Lender in the amount of the Mortgage Loan (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Note”).

D. In addition to the Loan Agreement, the Mortgage Loan and the Note are also
secured by, among other things, a certain Multifamily Mortgage, Deed of Trust or
Deed to Secure Debt dated as of the date hereof, which encumbers the Mortgaged
Property (as amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Security Instrument”; the Loan Agreement, the Note, the
Security Instrument, and all other documents evidencing or securing the Mortgage
Loan, the “Loan Documents”).

E. Borrower is willing to assign its rights under the Management Agreement to
Lender as additional security for the Mortgage Loan.

F. Manager is willing to consent to this Assignment and to attorn to Lender upon
a default by Borrower under the Loan Documents, and perform its obligations
under the Management Agreement for Lender, or its successors in interest, or to
permit Lender to terminate the Management Agreement without liability.

 

Assignment of Management Agreement   Form 6405   Page 1 Fannie Mae   01-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Borrower,
Lender and Manager agree as follows:

AGREEMENTS:

Section 1. Recitals.

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Assignment.

Section 2. Assignment.

Borrower hereby transfers, assigns and sets over to Lender, its successors and
assigns, all right, title and interest of Borrower in and to the Management
Agreement. Manager hereby consents to the foregoing assignment. The foregoing
assignment is being made by Borrower to Lender as collateral security for the
full payment and performance by Borrower of all of its obligations under the
Loan Documents. Although it is the intention of the parties that the assignment
hereunder is a present assignment, until the occurrence of an event of default
under any of the Loan Documents (an “Event of Default”), Borrower may exercise
all rights as owner of the Mortgaged Property under the Management Agreement,
except as otherwise provided in this Assignment. The foregoing assignment shall
remain in effect as long as the Mortgage Loan, or any part thereof, remains
unpaid, but shall automatically terminate upon the release of the Security
Instrument as a lien on the Mortgaged Property.

Section 3. Representations and Warranties.

Borrower and Manager represent and warrant to Lender that (a) the Management
Agreement is unmodified and is in full force and effect, (b) the Management
Agreement is a valid and binding agreement enforceable against the parties in
accordance with its terms, and (c) neither party is in default in performing any
of its obligations under the Management Agreement. Borrower further represents
and warrants to Lender that it has not executed any prior assignment of the
Management Agreement, nor has it performed any acts or executed any other
instrument which might prevent Lender from operating under any of the terms and
conditions of this Assignment, or which would limit Lender in such operation.
Manager further represents and warrants to Lender that (1) Manager has not
assigned its interest in the Management Agreement, (2) has no notice of any
prior assignment, hypothecation or pledge of Borrower’s interest under the
Management Agreement, (3) as of the date hereof, Manager has no counterclaim,
right of set-off, defense or like right against Borrower, and (4) as of the date
hereof, Manager has been paid all amounts due under the Management Agreement.

Section 4. Lender’s Right to Cure.

In the event of any default by Borrower under the Management Agreement, Lender
shall have the right, but not the obligation, upon notice to Borrower and
Manager and until such default is cured, to cure any default and take any action
under the Management Agreement to preserve the same. Borrower hereby grants to
Lender the right of access to the Mortgaged Property for this purpose, if such
action is necessary. Borrower hereby authorizes Manager to accept the
performance of Lender in such event, without question. Any advances made by
Lender to cure a default by Borrower under the Management Agreement shall become
part of the indebtedness and shall bear interest at the default rate under the
Loan Agreement and shall be secured by the Security Instrument.

 

Assignment of Management Agreement   Form 6405   Page 2 Fannie Mae   01-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

Section 5. Covenants.

(a) Borrower Covenants.

Borrower hereby covenants with Lender that, during the term of this Assignment:

(1) Borrower shall not assign Borrower’s interest in the Management Agreement or
any portion thereof, or transfer the responsibility for management of the
Mortgaged Property from Manager to any other person or entity without the prior
written consent of Lender;

(2) Borrower shall not cancel, terminate, surrender, modify or amend any of the
terms or provisions of the Management Agreement without the prior written
consent of Lender;

(3) Borrower shall not forgive any material obligation of the Manager or any
other party under the Management Agreement, without the prior written consent of
Lender;

(4) Borrower shall perform all obligations of Borrower under the Management
Agreement in accordance with the provisions thereof, any failure of which would
constitute a default under the Management Agreement; and

(5) Borrower shall give Lender written notice of any notice or information that
Borrower receives which indicates that Manager is terminating the Management
Agreement or that Manager is otherwise discontinuing its management of the
Mortgaged Property.

Any of the foregoing acts done or suffered to be done without Lender’s prior
written consent shall constitute an Event of Default.

Section 6. Lender’s Rights Upon an Event of Default.

(a) Upon receipt by Manager of written notice from Lender that an Event of
Default has occurred and is continuing, Lender shall have the right to exercise
all rights as owner of the Mortgaged Property under the Management Agreement.

Section 7. Termination of Management Agreement.

After the occurrence of an Event of Default, Lender (or its nominee) shall have
the right any time thereafter to terminate the Management Agreement, without
cause and without liability, by giving written notice to Manager of its election
to do so. Lender’s notice shall specify the date of termination, which shall not
be less than thirty (30) days after the date of such notice.

 

Assignment of Management Agreement   Form 6405   Page 3 Fannie Mae   01-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

Section 8. Books and Records.

On the effective date of termination of the Management Agreement, Manager shall
turn over to Lender all books and records relating to the Mortgaged Property
(copies of which may be retained by Manager, at Manager’s expense), together
with such authorizations and letters of direction addressed to tenants,
suppliers, employees, banks and other parties as Lender may reasonably require.
Manager shall cooperate with Lender in the transfer of management
responsibilities to Lender or its designee. A final accounting of unpaid fees
(if any) due to Manager under the Management Agreement shall be made within
sixty (60) days after the effective date of termination, but Lender shall not
have any liability or obligation to Manager for unpaid fees or other amounts
payable under the Management Agreement which accrue before Lender (or its
nominee) acquires title to the Mortgaged Property, or Lender becomes a mortgagee
in possession.

Section 9. Notice.

(a) Process of Serving Notice.

All notices under this Assignment shall be:

(1) in writing and shall be:

(A) delivered, in person;

(B) mailed, postage prepaid, either by registered or certified delivery, return
receipt requested;

(C) sent by overnight courier; or

(D) sent by electronic mail with originals to follow by overnight courier;

(2) addressed to the intended recipient at its respective address set forth at
the end of this Assignment; and

(3) deemed given on the earlier to occur of:

(A) the date when the notice is received by the addressee; or

(B) if the recipient refuses or rejects delivery, the date on which the notice
is so refused or rejected, as conclusively established by the records of the
United States Postal Service or any express courier service.

(b) Change of Address.

Any party to this Assignment may change the address to which notices intended
for it are to be directed by means of notice given to the other parties to this
Assignment in accordance with this Section 9.

 

Assignment of Management Agreement   Form 6405   Page 4 Fannie Mae   01-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

(c) Default Method of Notice.

Any required notice under this Assignment which does not specify how notices are
to be given shall be given in accordance with this Section 9.

(d) Receipt of Notices.

Borrower, Manager and Lender shall not refuse or reject delivery of any notice
given in accordance with this Assignment. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.

Section 10. Counterparts.

This Assignment may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall constitute one and the same instrument.

Section 11. Governing Law; Venue and Consent to Jurisdiction.

(a) Governing Law.

This Assignment shall be governed by the laws of the jurisdiction in which the
Mortgaged Property is located (the “Property Jurisdiction”), without regard to
the application of choice of law principles.

(b) Venue; Consent to Jurisdiction.

Any controversy arising under or in relation to this Assignment shall be
litigated exclusively in the Property Jurisdiction without regard to conflicts
of laws principles. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to this Assignment.
Borrower irrevocably consents to service, jurisdiction and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.

Section 12. Severability; Amendments.

The invalidity or unenforceability of any provision of this Assignment shall not
affect the validity or enforceability of any other provision of this Assignment,
all of which shall remain in full force and effect. This Assignment contains the
complete and entire agreement among the parties as to the matters covered,
rights granted and the obligations assumed in this Assignment. This Assignment
may not be amended or modified except by written agreement signed by the parties
hereto.

 

Assignment of Management Agreement   Form 6405   Page 5 Fannie Mae   01-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

Section 13. Construction.

(a) The captions and headings of the sections of this Assignment are for
convenience only and shall be disregarded in construing this Assignment.

(b) Any reference in this Assignment to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Assignment or to a Section or Article of this Assignment. All exhibits and
schedules attached to or referred to in this Assignment, if any, are
incorporated by reference into this Assignment.

(c) Any reference in this Assignment to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.

(d) Use of the singular in this Assignment includes the plural and use of the
plural includes the singular.

(e) As used in this Assignment, the term “including” means “including, but not
limited to” or “including, without limitation,” and is for example only and not
a limitation.

(f) Whenever Borrower’s knowledge is implicated in this Assignment or the phrase
“to Borrower’s knowledge” or a similar phrase is used in this Assignment,
Borrower’s knowledge or such phrase(s) shall be interpreted to mean to the best
of Borrower’s knowledge after reasonable and diligent inquiry and investigation.

(g) Unless otherwise provided in this Assignment, if Lender’s approval is
required for any matter hereunder, such approval may be granted or withheld in
Lender’s sole and absolute discretion.

(h) Unless otherwise provided in this Assignment, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.

(i) All references in this Assignment to a separate instrument or agreement
shall include such instrument or agreement as the same may be amended or
supplemented from time to time pursuant to the applicable provisions thereof.

(j) “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

[Remainder of Page Intentionally Blank]

 

Assignment of Management Agreement   Form 6405   Page 6 Fannie Mae   01-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

Exhibit 10.5

IN WITNESS WHEREOF, Borrower, Lender and Manager have signed and delivered this
Assignment under seal (where applicable) or have caused this Assignment to be
signed and delivered under seal (where applicable), each by its duly authorized
representative. Where applicable law so provides, Borrower, Lender and Manager
intend that this Assignment shall be deemed to be signed and delivered as a
sealed instrument.

 

BORROWER:

SIR EBT LOFTS, LLC,

a Delaware limited liability company

By:  

Steadfast Income Advisor, LLC,

a Delaware limited liability company

Its:   Manager   By:   Rodney F. Emery   Name:   Rodney F. Emery   Title:   CEO
and President Address:    

18100 Von Karman Avenue

Suite 500

Irvine, California 92612

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Assignment of Management Agreement   Form 6405   Page 7 Fannie Mae   01-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

LENDER:

PNC BANK, NATIONAL ASSOCIATION,

a national banking association

By:   /s/ Kelli A. Tyler Name:   Kelli A. Tyler Title:   Vice President Address:
 

    26901 Agoura Road, Suite 200

    Calabasas Hills, California 91301

[SIGNATURES CONTINUED ON NEXT PAGE]

 

Assignment of Management Agreement   Form 6405   Page 8 Fannie Mae   01-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

MANAGER:

EMBASSY PROPERTIES, INC.,

a Kansas corporation

By:   /s/ John J. Bennett (SEAL) Name:   John J. Bennett Title:   President
Address:  

    410 West 8th Street

    Kansas City, MO 64105

 

Assignment of Management Agreement   Form 6405   Page 9 Fannie Mae   01-11   ©
2011 Fannie Mae